Hill, C. J.
In this case there was no appearance for the plaintiff in error, and this court, complying with the request of counsel for the defendant in error, opened the record, and, after considering the charaeter of the errors assigned, is satisfied that the writ of error was sued out for delay only. The judgment is therefore affirmed, with ten per cent, damages oh the amount of the judgment in the court below. Civil Code, § 5594; Craton v. Hackney, 91 Ga. 192 (17 S. E. 124).

Judgment affirmed.